Exhibit 10.1

 

 

 

FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

and

SECOND AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT

dated as of

November 4, 2009

among

HORNBECK OFFSHORE SERVICES, LLC

and

HORNBECK OFFSHORE TRANSPORTATION, LLC,

AS BORROWERS,

HORNBECK OFFSHORE SERVICES, INC.,

AS PARENT GUARANTOR,

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS AND GUARANTORS PARTY HERETO

 

 

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

WELLS FARGO SECURITIES, LLC

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND

SECOND AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT

THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND SECOND
AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT (this “Amendment”) dated as of
November 4, 2009, is among Hornbeck Offshore Services, LLC and Hornbeck Offshore
Transportation, LLC, each a limited liability company duly formed and existing
under the laws of the State of Delaware (collectively, the “Borrowers” and
individually, a “Borrower”); Hornbeck Offshore Services, Inc., a corporation
duly formed and existing under the laws of the State of Delaware (the “Parent
Guarantor”); each of the Lenders and Guarantors signatory hereto and Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”). For the
avoidance of doubt, each of the Guarantors signatory hereto is executing this
Amendment solely for the limited purposes of amending the Guaranty and
Collateral Agreement (as defined below) and joining in Sections 7.1, 7.2 and 7.3
hereof.

R E C I T A L S

A. The Parent Guarantor, the Borrowers, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement dated as of September 27, 2006 (as
the same has been modified prior to the date hereof, the “Credit Agreement”),
pursuant to which the Lenders have made certain loans to and extensions of
credit for the account of the Borrowers and pursuant to which the Borrowers have
previously exercised their option to increase the Commitments under Section 2.10
of the Credit Agreement.

B. In connection with the Credit Agreement, the Borrowers and each Guarantor and
the Administrative Agent entered into that certain Guaranty and Collateral
Agreement dated as of September 27, 2006 (as the same has been amended,
supplemented or otherwise modified prior to the date hereof, the “Guaranty and
Collateral Agreement”), pursuant to which, inter alia, each Collateral Obligor
(as such term is defined in the Guaranty and Collateral Agreement) granted,
pledged and assigned to the Administrative Agent, for the benefit of the
Guaranteed Creditors (as such term is defined in the Guaranty and Collateral
Agreement), a security interest in the Collateral therein described, and each
Guarantor guaranteed to the Guaranteed Creditors the payment and performance of
the Borrower Obligations (as such term is defined in the Guaranty and Collateral
Agreement).

C. The Parent Guarantor, the other Guarantors and the Borrowers have requested
and the Lenders have agreed, to amend the Credit Agreement or consent to certain
actions on the terms and subject to the conditions set forth herein, to, among
other things, (i) refresh the ability of the Borrowers to increase the
Commitments under Section 2.10 of the Credit Agreement after the First Amendment
Effective Date (as defined below), (ii) consent to the substitution of the
vessels listed in Part A of Annex III hereto (the “New Vessel Collateral”) for
the Vessels listed in Part B of Annex III hereto (the “Replaced Vessels”),
(iii) amend the Maximum Leverage Ratio for certain periods, (iv) consent to the
disposition by Hornbeck Offshore Transportation, LLC of any or all of its tug,
tank and barge assets whether disposed in a single transaction or multiple
transactions (each such disposition a “TTB Sale”) and (v) extend the Maturity
Date of the Commitments.

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended hereby. Unless otherwise indicated, all article and section references
in this Amendment refer to articles and sections of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The following definitions are hereby deleted and replaced in their
entireties to read as follows:

““Agreement” means this Credit Agreement, as amended by the First Amendment,
together with any and all supplements, restatements, renewals, refinances,
modifications, amendments, extensions for any period, increases or
rearrangements thereof.”

““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.”

““Applicable Margin” means, for any day, with respect to any ABR Loan,
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the grid below, based upon the Leverage Ratio as set forth
below:

 

Grid

 

Pricing
Level

  

Leverage Ratio

   LIBO Rate
Margin     Alternate Base
Rate Margin     Commitment
Fee Rate   1    < 2.00 x    2.50 %    1.50 %    0.50 %  2    ³ 2.00 x < 2.50x   
2.75 %    1.75 %    0.50 %  3    ³ 2.50x < 3.00x    3.00 %    2.00 %    0.50 % 
4    ³ 3.00x < 3.50x    3.50 %    2.50 %    0.50 %  5    ³ 3.50x    4.00 %   
3.00 %    0.50 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin under the grid set forth above
with respect to ABR Loans, Eurodollar Loans, or the Commitment Fee Rate, as the
case may be, resulting from a change in the Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
compliance certificate is delivered pursuant to Section 8.02(b); provided,
however, that if a compliance certificate is not delivered when due in
accordance with Section 8.02(b), then Pricing Level 5 shall apply as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered until such compliance certificate is delivered
to the Administrative Agent.”

““Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (but excluding any debt security that is convertible into or
exchangeable for Equity Interests).”

““Fee Letter” means, together, (i) the letter agreement, dated as of July 21,
2006, between the Borrowers and the Administrative Agent and (ii) the letter
agreement, dated as of October 14, 2009, between the Borrowers and Wells Fargo
Securities, LLC.”

““Indenture” means (i) the indenture, dated as of November 23, 2004, and
(ii) the indenture, dated as of August 17, 2009, or either of them as the
context may require, each among the Parent Guarantor, the Guarantors (as therein
defined) party thereto and Wells Fargo, as trustee, together with any and all
supplements, restatements, renewals, refinances, modifications, amendments,
extensions for any period, increases and/or rearrangements thereof,
respectively.”

““Indenture Obligations” means any notes outstanding or hereafter issued under
the Indenture and all obligations related thereto.”

““Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrowers may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period; (c) no Interest
Period for a Borrowing may end after the Maturity Date; and (d) the last
Interest Period may be such shorter period as to end on the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.”

““Maturity Date” means the earlier to occur of (a) March 31, 2013 or (b) the
date that the Commitments are sooner terminated pursuant to Section 2.06(b) or
Section 10.02.”

““Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Parent
Guarantor or either Borrower, or any payment (whether in cash, securities or
other

 

3



--------------------------------------------------------------------------------

Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent Guarantor or either Borrower or any
option, warrant or other right to acquire any such Equity Interests in the
Parent Guarantor or either Borrower. For the avoidance of doubt, a net exercise
of options or restricted stock unit awards with the payment of any exercise
price or the settlement of any taxes with respect thereto being accomplished by
surrendering the right to certain shares shall not under any circumstances be
considered to be a Restricted Payment.”

(b) The definition of “Debt” is hereby amended by adding a new sentence at the
end thereof to read as follows:

“For the avoidance of doubt, all Debt subject to APB 14 will be calculated at
par value.”

(c) The definition of “Pro Forma EBITDA” is hereby amended by (i) deleting the
word “and” at the end of clause (a) thereof; (ii) deleting the period at the end
of clause (b) thereof and replacing it with the word “and” and (iii) adding a
new clause (c) to such definition to read as follows:

“(c) in connection with TTB Sales aggregating five or more of the double-hulled
tank barges, for the first year after such sale aggregating five or more of the
double-hulled tank barges, EBITDA shall be adjusted for the preceding twelve
(12) months on a pro forma basis for any tank barge disposed of in such sale(s)
in a manner acceptable to the Administrative Agent.”

(d) The following definitions are hereby added where alphabetically appropriate
to read as follows:

““APB 14” means FASB Staff Position APB14-1, Accounting for Convertible Debt
Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash
Settlement), promulgated by the Financial Accounting Standards Board.

““Defaulting Lender” means a Lender (a) that fails to fund a requested Loan
required to be funded by such Lender and such default continues for one
(1) Business Day, (b) that fails to reimburse the Administrative Agent for an LC
Disbursement or a Swing Line Loan required to be reimbursed by such Lender and
such default continues for one (1) Business Day, (c) that has notified the
Administrative Agent, the Issuing Lender, the Swing Line Lender or a Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, where such intention not
to comply under such other agreement is not the subject of a good faith dispute,
or (d) who (or whose bank holding company) is placed into receivership,
conservatorship or bankruptcy.”

““First Amendment” means the First Amendment to Senior Secured Revolving Credit
Agreement and Second Amendment to Guaranty and Collateral Agreement dated as of
November 4, 2009 among the Parent Guarantor, each other Guarantor, the
Borrowers, the Administrative Agent and the Lenders party thereto.”

““First Amendment Effective Date” has the meaning assigned to such term in
Section 4 of the First Amendment.

 

4



--------------------------------------------------------------------------------

““TTB Sale” has the meaning assigned to such term in the Recitals to the First
Amendment.

2.2 Amendment to Section 2.06 (Termination and Reduction of Commitments). Clause
(b)(ii) of Section 2.06 is hereby amended by deleting the last sentence thereof
and replacing it as follows:

“Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage; provided that if any Lender
is a Defaulting Lender at such time as the Borrowers elect to terminate or
reduce the Commitments hereunder, the Borrowers may (in their discretion) apply
all or any portion of the Commitments to be reduced, to the Commitment of any
one or more Defaulting Lenders specified by the Borrowers before applying any
remaining reduction to all Lenders.”

2.3 Amendment to Section 2.08 (Letters of Credit). Clause (j) of Section 2.08 is
hereby amended by deleting the first sentence thereof and replacing it as
follows:

“If (i) any Event of Default shall occur and be continuing and the Borrowers
receive notice from the Administrative Agent or the Required Lenders demanding
the deposit of cash collateral pursuant to this Section 2.08(j), (ii) the
Borrowers are required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c) or (iii) the Borrowers are required to cash collateralize a
Defaulting Lender’s LC Exposure pursuant to Sections 2.13(a) or (b), then the
Borrowers shall deposit, in an account with the Administrative Agent designated
for such purpose, in the name of the Administrative Agent and for the benefit of
the Lenders, an amount in cash equal to, in the case of an Event of Default, the
LC Exposure, in the case of a payment required by Section 3.04(c), the amount of
such excess as provided in Section 3.04(c), as of such date plus any accrued and
unpaid interest thereon and in the case of a payment required by Sections
2.13(a) or (b), the amount of such Defaulting Lender’s LC Exposure; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrowers or any Guarantor described in Section 10.01(h) or
Section 10.01(i).”

2.4 Amendment to Section 2.10 (Commitment Increase). Clause (b)(i) of
Section 2.10 of the Credit Agreement is hereby deleted and replaced in its
entirety to read as follows:

“(i) such increase shall not exceed $100,000,000 and the total Commitments after
such increase shall not exceed the least of (A) $350,000,000, (B) twenty percent
(20%) of the Parent Guarantor’s Consolidated Net Tangible Assets as of the last
day of the fiscal quarter immediately preceding such increase for which the most
recent internal financial statements are available, plus $25,000,000, and
(C) the amount permitted by the Indenture;”

2.5 Amendment to Section 2.12 (Replacement of Lender). Section 2.12 of the
Credit Agreement is hereby deleted and replaced in its entirety to read as
follows:

Section 2.12 Replacement of Lender. The Borrowers shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to

 

5



--------------------------------------------------------------------------------

Section 5.01 or 5.03(a), (b) defaults in its obligation to make Loans hereunder,
(c) fails to vote in favor of any measure requiring the affirmative vote of one
hundred percent (100%) of the Lenders or (d) is a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Governmental Requirement, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement that has not been
waived in accordance with the terms hereof, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 5.04 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 5.01 or 5.03(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrowers shall be liable to such replaced Lender under
Section 5.02 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent and the Issuing Lender, (vii) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 12.04 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 5.01 or 5.03(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.6 New Section 2.13 (Defaulting Lenders). A new Section 2.13 to the Credit
Agreement is hereby added to read as follows:

“Section 2.13 Defaulting Lenders.

(a) LC Exposure. If any LC Exposure exists at the time a Lender becomes a
Defaulting Lender, then the Borrowers shall within one Business Day following
notice thereof by the Administrative Agent (i) cash collateralize such
Defaulting Lender’s LC Exposure in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding or (ii) enter
into such other arrangements as are satisfactory to the Administrative Agent,
the Issuing Lender and the Borrowers.

(b) Swing Line Loans; Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loan and (ii) the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, in each case unless it is satisfied that the
related exposure will be cash collateralized or such other arrangements have
been made as are satisfactory to the Administrative Agent, the Swing Line
Lender, the Issuing Lender and the Borrowers, as applicable.

2.7 Amendment to Section 3.05 (Fees). Section 3.05 of the Credit Agreement is
hereby amended by adding a new clause (d) thereto to read as follows:

“(d) Defaulting Lender Fees. The Borrowers shall not be obligated to pay the
Administrative Agent and the Administrative Agent shall not be required to pay
any Defaulting Lender’s ratable share of the fees described in Section 3.05(a)
and (b) for the period commencing on the day such Defaulting Lender becomes a
Defaulting Lender and continuing for so long as such Lender continues to be a
Defaulting Lender.”

 

6



--------------------------------------------------------------------------------

2.8 Amendment to Section 4.03 (Certain Deductions by the Administrative Agent).
Section 4.03 of the Credit Agreement is hereby amended by adding the following
new sentence at the end thereof:

“If at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).”

2.9 Amendment to Section 8.18 (Appraisal). Section 8.18 of the Credit Agreement
is hereby amended by deleting the first sentence thereof in its entirety and
replacing it with the following:

“At any time after the First Amendment Effective Date (but in any event only
four (4) times after such date but prior to the Maturity Date) the Required
Lenders shall be entitled to require that the Administrative Agent obtain, or
the Administrative Agent may on its own initiative obtain, Appraisals by the
Surveyor with respect to the Vessel Collateral.”

2.10 Amendments to Section 9.01 (Financial Covenants). (a) Effective from and
after the quarter ended December 31, 2009 and with respect to financial
statements delivered pursuant to Section 8.01(a) of the Credit Agreement for the
fiscal year then ended and thereafter, clause (a) of Section 9.01 of the Credit
Agreement is deleted and replaced in its entirety to read as follows (and until
such date of replacement the Interest Coverage Ratio shall be calculated based
on the Credit Agreement in effect prior to the First Amendment):

“(a) Interest Coverage Ratio. The Parent Guarantor will not, as of the last day
of any fiscal quarter commencing with the quarter ending December 31, 2009,
permit its ratio of EBITDA (without pro forma adjustments) for the period of
four fiscal quarters then ending to interest expense (determined in accordance
with GAAP except that the non-cash original issue discount component of interest
expense related to Debt subject to APB 14 will be excluded from interest expense
for purposes of this calculation) for such period to be less than 3.00 to 1.00.”

(b) Effective from and after the quarter ended December 31, 2009 and with
respect to financial statements delivered pursuant to Section 8.01(a) of the
Credit Agreement for the fiscal year then ended and thereafter, clause (b) of
Section 9.01 of the Credit Agreement is deleted and replaced in its entirety to
read as follows (and until such date of replacement the Leverage Ratio shall be
calculated based on the Credit Agreement in effect prior to the First
Amendment):

“(b) Maximum Leverage Ratio. The Parent Guarantor will not at any time permit
its Leverage Ratio for the four fiscal quarters ending on the last day of the
preceding fiscal quarter for which financial statements of the Parent Guarantor
have been delivered pursuant to Sections 8.01(a) and (c) to be greater than
(i) 4.5 to 1.00 for the fiscal quarters ending December 31, 2009 through
June 30, 2010; (ii) 4.25 to 1.00 for the fiscal quarters ending September 30,
2010 and December 31, 2010; (iii) 4.00 to 1.00 for the fiscal quarters ending
March 31, 2011 and June 30, 2011; (iv) 3.75 to 1.00 for the fiscal quarters
ending September 30, 2011 and December 31, 2011 and (v) 3.50 to 1.00 for each
fiscal quarter ending on or after March 31, 2012.”

 

7



--------------------------------------------------------------------------------

2.11 Amendment to Section 9.02 (Debt). Section 9.02 of the Credit Agreement is
hereby amended by deleting the first sentence thereof and replacing it as
follows:

“No Loan Party will create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable , contingently or otherwise, with respect to any
Debt not permitted by the terms of the Indenture as such Indenture is amended or
modified from time to time and comparable provisions of any indentures that may
be entered into as a restatement, renewal, refinance or rearrangement of the
Indenture (“Replacement Indentures”) entered into from time to time (“Debt
Covenant”) and, for purposes of the foregoing, the provisions of the latest such
Debt Covenant adopted, together with all related definitions and giving effect,
if applicable, to the termination provisions upon the attainment of certain Debt
ratings, are incorporated herein by reference, mutatis mutandis, and shall be
deemed to continue in effect for the Lender’s benefit as in effect on the date
of the last to be terminated of the Indenture and any Replacement Indentures.”

2.12 Amendment to Section 9.04 (Restricted Payments). Section 9.04 of the Credit
Agreement is deleted and replaced in its entirety to read as follows:

“Section 9.04 Restricted Payments. Neither the Parent Guarantor nor the
Borrowers shall, declare or make any Restricted Payments; provided, that (i) a
Borrower shall be permitted to make cash dividends or distributions to the
Parent Guarantor, (ii) stock dividends (including any rights distributed
pursuant to a stockholder rights plan), stock splits and reverse stock splits
with respect to the Parent Guarantor shall be permitted; provided, further, that
the Parent Guarantor shall promptly notify the Administrative Agent of any such
permitted dividends, splits or reverse splits, (iii) Parent Guarantor shall be
permitted to issue shares of its Equity Interests or purchase its Equity
Interests for purposes of contributing such shares or selling such shares to an
employee stock ownership plan sponsored by Parent Guarantor; provided that the
aggregate of such Restricted Payments during the term of the Agreement shall not
exceed $25,000,000, (iv) if no Event of Default shall have occurred and be
continuing, the Parent Guarantor shall be permitted to make Restricted Payments
(other than “dividends or other distributions” as that terminology is
contemplated in the definition of Restricted Payments) to the extent such
Restricted Payments are made from the proceeds of, and reasonably
contemporaneously with, any issuance of convertible Debt of the Parent
Guarantor, or from any issuance of Equity Interests of the Parent Guarantor
(other than Disqualified Stock), and (v) if no Event of Default shall have
occurred and be continuing, the Parent Guarantor shall be permitted to otherwise
make Restricted Payments provided that such Restricted Payments, together with
the aggregate amount of all other Restricted Payments made by the Parent
Guarantor (other than pursuant to clause (iv) above) after the Effective Date is
less than the sum of (A) 50% of the cumulative Consolidated Net Income of the
Parent Guarantor from January 1, 2006 to the end of the most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit) plus (B) $37,500,000.”

 

8



--------------------------------------------------------------------------------

2.13 Amendment to Section 9.10 (Loans). Section 9.10 of the Credit Agreement is
deleted and replaced in its entirety to read as follows:

“Section 9.10 Loans. No Loan Party shall lend, advance, deposit with, assume,
extend credit, or guarantee any money to any Person; provided, that
(a) intra-company Debt outstanding at any time, owed by the Parent Guarantor, a
Borrower, a Subsidiary or a less than 50%-owned Affiliate of a Loan Party to a
Loan Party in connection with accounting allocations between such Persons
(provided, further, that such Debt shall be unsecured and subordinated to the
Indebtedness upon terms and conditions satisfactory to Administrative Agent) is
permitted, (b) loans or advances by a Loan Party to another Loan Party
(provided, further, that such Debt shall be unsecured and subordinated to the
Indebtedness upon terms and conditions satisfactory to Administrative Agent) are
permitted, (c) loans or advances to Subsidiaries other than Guarantor
Subsidiaries the outstanding amount of which does not at any time exceed, in the
aggregate, $50,000,000, (d) loans or advances to officers, directors and
employees of a Borrower or the Parent Guarantor made in the ordinary course of
business and consistent with past practices and applicable law in an aggregate
amount not to exceed $500,000 outstanding at any one time, are permitted, (e) a
Loan Party may provide financing or make loans or guarantees in connection with
transactions involving Parent Guarantor’s Equity Interests between such Loan
Party and a Parent Guarantor sponsored employee stock ownership plan, provided
that the aggregate amount of such financings, loans or guarantees for all Loan
Parties may not exceed $25,000,000 outstanding at any time and (f) a Loan Party
may provide financing to a Person in connection with such Person acquiring an
ownership interest in a Subsidiary or a less than 50%-owned Affiliate of a Loan
Party (and such financing shall be for no other purpose) where such Person’s
ownership interest is reasonably necessary, advisable or incidental to the
conduct of business by such Subsidiary or Affiliate in a jurisdiction outside of
the United States (provided, further, that (i) as to such a financing provided
by a Guarantor Subsidiary that does not involve a transfer of equity in such
Guarantor Subsidiary and as to any such financing provided by a Loan Party, the
Person acquiring the equity interest shall be acquiring it from the applicable
Loan Party providing the financing, another Loan Party or a newly formed
Subsidiary or Affiliate of a Loan Party, (ii) no actual funds shall transfer
from the Loan Party in connection with any such financing and (iii) no such
financings in the aggregate shall be with respect to more than thirty percent
(30%) of the equity of any such Subsidiary or more than fifty-one percent
(51%) of the equity of any such Affiliate).”

2.14 Amendment to Section 9.12 (Transaction with Affiliates). Section 9.12 of
the Credit Agreement is amended by adding the following sentence at the end
thereof:

“For the avoidance of doubt, an employee stock ownership plan sponsored by
Parent Guarantor shall not be an “Affiliate”.”

2.15 Amendment to Section 9.15 (Sale of Properties). Section 9.15 of the Credit
Agreement is deleted and replaced in its entirety to read as follows:

“Section 9.15 Sale of Properties. The Parent Guarantor will not, and will not
permit any of its Subsidiaries to, sell, assign, convey or otherwise transfer
any Property except for (a) the sale of inventory in the ordinary course of
business; (b) the sale or transfer of equipment that is no longer necessary for
the business of the Parent Guarantor or such Subsidiary as determined by the
Borrowers or the Parent Guarantor or is replaced by equipment of at least
comparable value and use; (c) any TTB Sale (and in connection therewith clauses
(i) and (ii) but not (iii) set forth in the proviso below shall be applicable);
and (d) sales or other dispositions of Property or any interest therein (other

 

9



--------------------------------------------------------------------------------

than Vessel Collateral the sale, release, substitution or other disposition of
which requires the consent of all Lenders or the Required Lenders, as the case
may be, as provided in Section 8.16 unless such consent has been obtained) or
Subsidiaries owning Properties; provided that in the case of (c) and (d) above
(i) not less than seventy-five percent (75%) of the consideration received in
respect of such sale or other disposition shall be cash or cash equivalents (and
in the case of any TTB Sale, not less than fifty percent (50%) of the
consideration received in respect of such sale shall be cash or cash
equivalents), (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the
Property or Subsidiary subject of such sale or other disposition (as reasonably
determined by the board of directors of the Parent Guarantor and, if requested
by the Administrative Agent, the Parent Guarantor shall deliver a certificate of
a Responsible Officer of the Parent Guarantor certifying to that effect), and
(iii) all such sales or other dispositions (other than a TTB Sale) of Property
or Subsidiaries owning Properties does not have a fair market value in excess of
twenty percent (20%) of the Consolidated Net Tangible Assets of the Parent
Guarantor in any twelve (12) month period in the aggregate, determined based on
the most recently reported financial position of the Parent Guarantor and its
Subsidiaries on a consolidated basis as of the most recent quarter end preceding
the end of such twelve (12) month period.”

2.16 Amendment to Section 12.02 (Waivers; Amendments). Clause (b) of
Section 12.02 of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

“Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.”

2.17 Amendment to Section 12.04 (Successors and Assigns). Clause (b)(ii) of
Section 12.04 is hereby amended by (a) deleting the “and” at the end of
subsection (E) thereof and (b) adding a new subsection (F) thereto to read as
follows:

“(F) notwithstanding anything to the contrary herein, no assignments shall be
made to a Defaulting Lender or any of its Subsidiaries or Affiliates.”

2.18 Amendments to Annexes, Exhibits and Schedules to Credit Agreement

(a) Annex I to the Credit Agreement setting forth the Lender’s Commitments is
deleted and replaced in its entirety with Annex I to this Amendment.

(b) Schedule 7.06(f) to the Credit Agreement is deleted and replaced in its
entirety with Schedule 7.06(f) to this Amendment setting forth the Property
subject to OPA.

(c) Schedule 7.15 to the Credit Agreement is deleted and replaced in its
entirety with Schedule 7.15 to this Amendment setting forth the Parent
Guarantor’s Subsidiaries.

(d) Schedule 8.16 to the Credit Agreement is deleted and replaced in its
entirety with Schedule 8.16 to this Amendment setting forth the Vessels.

 

10



--------------------------------------------------------------------------------

Section 3. Amendments to Guaranty and Collateral Agreement.

3.1 Amendment to Section 1.01 (Definitions).

(a) The definition of “Agreement” is hereby deleted and replaced in its entirety
to read as follows:

“Agreement” means this Guaranty and Collateral Agreement as amended by the First
Amendment and the Second Amendment and as the same may be amended, supplemented
or otherwise modified from time to time.”

(b) The following definition is hereby added where alphabetically appropriate to
read as follows:

“Second Amendment” means the First Amendment to Senior Secured Revolving Credit
Agreement and Second Amendment to Guaranty and Collateral Agreement dated as of
November 4, 2009 among the Borrowers, the Administrative Agent, the Lenders and
the Obligors signatory thereto.”

3.2 Amendments to Schedules to Guaranty and Collateral Agreement.

(a) Schedule 2 to the Guaranty and Collateral Agreement is hereby deleted and
replaced in its entirety with Schedule 2 attached hereto setting forth the
Vessels.

(b) Schedule 4 to the Guaranty and Collateral Agreement is hereby deleted and
replaced in its entirety with Schedule 4 attached hereto setting forth the
Borrowers’ and Parent Guarantor’s locations of jurisdiction of organization and
chief executive offices.

3.3 Global Amendment to Loan Documents. Each Loan Document is hereby amended, to
the extent applicable, by deleting each reference therein to Comerica Bank as
“Syndication Agent”.

Section 4. Conditions Precedent. This Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):

4.1 The Administrative Agent shall have received from the Required Lenders, the
Borrowers and each Guarantor, counterparts (in such number as may be requested
by the Administrative Agent) of this Amendment signed on behalf of such Persons.

4.2 The Administrative Agent shall have received from each Obligor originally
executed and notarized signature pages of each Fleet Mortgage, in each case in
form and substance satisfactory to the Administrative Agent in such quantity as
the Administrative Agent may request and the Administrative Agent shall be
satisfied that the Security Instruments create first priority, perfected Liens
(a) subject only to Excepted Liens identified in clauses (a) to (c) of
Section 9.03 of the Credit Agreement on the Vessel Collateral and (b) subject
only to Excepted Liens identified in clauses (a) and (b) of Section 9.03 of the
Credit Agreement on the Deposit Accounts.

4.3 The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent in connection with this Amendment
(including as set forth in the Fee Letter) and the Administrative Agent shall
have received payment of all fees and expenses of the Administrative Agent on or
prior to the date hereof (including the reasonable fees and expenses of Vinson &
Elkins LLP, counsel to the Administrative Agent).

 

11



--------------------------------------------------------------------------------

4.4 Borrowers shall have paid an amendment and extension fee to the
Administrative Agent for the ratable account of those Lenders that have
delivered executed counterparts to this Amendment not later than 2:00 p.m. (New
York City time) on November 4, 2009 and are continuing as Lenders, in an amount
equal to 1.25% of the Commitment of such Lender immediately after the First
Amendment Effective Date.

4.5 The Administrative Agent shall have received a favorable opinion of Winstead
PC, counsel to the Borrowers, in form and substance satisfactory to the
Administrative Agent.

4.6 The Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrowers, dated the First Amendment Effective Date,
to the effect that after giving effect to this Amendment: (a) the
representations and warranties contained in each of the Loan Documents are true
and correct in all material respects on and as of the First Amendment Effective
Date as though made on and as of such date, (except to the extent any such
representation or warranty is expressly limited to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date) and (b) no Default or Event of Default has occurred and is continuing.

4.7 The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Borrower and each Guarantor setting forth
(i) resolutions of its board of directors, members or partners with respect to
the authorization of each Borrower or such Guarantor to execute and deliver this
Amendment and the other Loan Documents entered into in connection herewith to
which it is a party and to enter into the transactions contemplated herein and
therein and (ii) certificates of the appropriate state agencies with respect to
the existence, qualification and good standing of each Borrower and each
Guarantor.

4.8 The Administrative Agent shall have received duly executed Notes (or
replacement Notes) payable to the order of each Lender that has requested a Note
in a principal amount equal to its respective Commitment dated as of the date
hereof. Each Lender requesting a replacement Note shall return its existing Note
to the Borrowers marked “canceled”.

4.9 The Administrative Agent shall have received a certificate of insurance
coverage of the Borrowers evidencing that the Borrowers and the Subsidiaries are
carrying insurance in accordance with Section 7.13 of the Credit Agreement.

4.10 The Administrative Agent shall have received appropriate UCC or other
relevant search certificates reflecting no prior Liens encumbering the Vessel
Collateral for each of the following jurisdictions: Delaware, Louisiana and any
other jurisdiction requested by the Administrative Agent; other than those being
assigned or released on or prior to the First Amendment Effective Date or Liens
permitted by Section 9.03.

4.11 The Administrative Agent shall have received, reviewed and been satisfied
with, the title information as the Administrative Agent may reasonably require
satisfactory to the Administrative Agent setting forth the status of title to
the Vessel Collateral (including the New Vessel Collateral).

4.12 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

4.13 No Default or Event of Default shall have occurred and be continuing, both
prior and after giving effect to the terms of this Amendment.

 

12



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement, the Guaranty and Collateral Agreement and
the Fleet Mortgages for all purposes.

Section 5. Consent to Substitution of New Vessels. The Borrowers have advised
the Lenders that they desire to substitute the New Vessel Collateral for the
Replaced Vessels and the Required Lenders hereby consent to the substitution of
the New Vessel Collateral for the Replaced Vessels provided that all
requirements of Section 8.16 of the Credit Agreement with respect to the New
Vessel Collateral and the other Vessel Collateral are complied with.

Section 6. Assignment and Assumption.

(a) For an agreed consideration, each Lender (individually an “Assignor” and
collectively, the “Assignors”) hereby irrevocably sells and assigns, severally
and not jointly, (i) all of such Assignor’s rights and obligations in its
capacity as Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to its Commitment
and Credit Exposure, as the case may be, identified in Annex II attached hereto
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of such Assignor (in its
capacity as Lender) against any Person, whether known or unknown, arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the transactions governed thereby or in any way
based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively for all
Assignors as the “Assigned Interests”) to the Lenders set forth on Annex I
(which shall replace the existing Annex I as of the First Amendment Effective
Date) to this Amendment (individually an “Assignee” and collectively the
“Assignees”), and each Assignee hereby irrevocably purchases and assumes from
each Assignor such Assignee’s percentage (as set forth on Annex I to this
Amendment) of the Assigned Interests, subject to and in accordance with the
Credit Agreement and this Amendment, as of the First Amendment Effective Date.
Such sale and assignment is without recourse to the Assignors and, except as
expressly provided in this Amendment, without representation or warranty by the
Assignors.

(b) From and after the First Amendment Effective Date, the Administrative Agent
shall distribute all payments in respect of the Assigned Interests (including
payments of principal, interest, fees and other amounts) to the appropriate
Assignors for amounts which have accrued to but excluding the First Amendment
Effective Date and to the appropriate Assignees for amounts which have accrued
from and after the First Amendment Effective Date.

(c) Each Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the percentage of the Assigned Interest set forth on Annex
II attached hereto, (ii) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this assignment and
to consummate the transactions contemplated by this Section 6; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made by any other Person in or in connection with the Credit
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Parent Guarantor,
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated

 

13



--------------------------------------------------------------------------------

in respect of any Loan Document or (iv) the performance or observance by the
Parent Guarantor, the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

(d) Each Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated hereby, (ii) it
satisfies the requirements specified in the Credit Agreement and this Amendment
that are required to be satisfied by it in order to acquire the percentage of
the Assigned Interests set forth in Annex I to this Amendment, (iii) from and
after the First Amendment Effective Date, it shall have the obligations of a
Lender thereunder to the extent of its percentage (as set forth on Annex I to
this Amendment) of the Assigned Interests, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant thereto, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment and to purchase its percentage of the Assigned Interests on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, it has supplied to the Administrative Agent any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of each of the Credit Agreement and the
Guaranty and Collateral Agreement, in each case as amended by this Amendment,
shall remain in full force and effect following the effectiveness of this
Amendment. Without limiting the generality of the foregoing, the Security
Instruments and all of the Collateral described therein (including the Vessels
described in each Fleet Mortgage) do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment or as supplemented in connection herewith.

7.2 Grant of Security Interest. Each Collateral Obligor hereby pledges, assigns
and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, a
security interest in all Collateral (as such term is defined in the Guaranty and
Collateral Agreement) now owned or at any time hereafter acquired by it or in
which such Collateral Obligor now has or at any time in the future may acquire
any right, title or interest to the extent that the Collateral arises from or is
used in connection with or is necessary for the operation of the Vessels listed
on Schedule 2 to the Guaranty and Collateral Agreement (as amended hereby) and
any other Vessel that is now or hereafter collateral for any of the Borrower
Obligations, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity or otherwise) of such
Borrower Obligations.

7.3 Ratification and Affirmation; Representations and Warranties. Each Borrower
and each Guarantor hereby (a) ratifies and affirms its respective obligations
under, and acknowledges, renews and extends its respective continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders

 

14



--------------------------------------------------------------------------------

that, as of the date hereof, after giving effect to the terms of this Amendment:
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no Material Adverse Effect shall have
occurred.

7.4 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent, nor constitute an
amendment or waiver of any provision of the Credit Agreement or the other Loan
Documents.

7.5 Loan Document. This Amendment is a “Loan Document” as defined and described
in the Credit Agreement and all of the terms and provisions of the Credit
Agreement relating to Loan Documents shall apply hereto. On and after the First
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like meaning referring to the
Credit Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like meaning referring to the
Credit Agreement shall mean and be a reference to in each case the Credit
Agreement, as amended and otherwise modified by this Amendment.

7.6 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

7.7 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

7.8 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

7.9 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

7.10 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

15



--------------------------------------------------------------------------------

7.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWERS:     HORNBECK OFFSHORE SERVICES, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer     HORNBECK OFFSHORE TRANSPORTATION, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer PARENT GUARANTOR:     HORNBECK OFFSHORE SERVICES, INC.  
  By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this First Amendment to
Senior Secured Revolving Credit Agreement and Second Amendment to Guaranty and
Collateral Agreement to be duly executed as of the date first written above
solely for the limited purposes of amending the Guaranty and Collateral
Agreement and joining in Sections 7.1, 7.2 and 7.3 hereof.

 

GUARANTORS:     HORNBECK OFFSHORE SERVICES, INC.     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer     HOS-IV, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer     HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer     HORNBECK OFFSHORE OPERATORS, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer     ENERGY SERVICES PUERTO RICO, LLC     By:  

/s/ James O. Harp, Jr.

    Name:   James O. Harp, Jr.     Title:   Executive Vice President and      
Chief Financial Officer

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lenders hereby consent to this First Amendment to Senior Secured
Credit Agreement and Second Amendment to Guaranty and Collateral Agreement, and
to the Assignment and Assumption in Section 6 hereof in their capacities as
Assignees and Assignors.

 

LENDERS:     WELLS FARGO BANK, N.A., as Administrative Agent, Issuing Lender and
a Lender     By:  

/s/ Corbin M. Womac

    Name:   Corbin M. Womac     Title:   Assistant Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    COMERICA BANK     By:  

/s/ Gary Culbertson

    Name:   Gary Culbertson     Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    AMEGY BANK N.A.     By:  

/s/ Scott Collins

    Name:   Scott Collins     Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    DNB NOR BANK ASA     By:  

/s/ Barbara Gronquist

    Name:   Barbara Gronquist     Title:   Senior Vice President     By:  

/s/ Stian Lovseth

    Name:   Stian Lovseth     Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    FORTIS CAPITAL CORP.     By:  

/s/ Svein Engh

    Name:   Svein Engh     Title:   Managing Director     By:  

/s/ Kevin O’Hara

    Name:   Kevin O’Hara     Title:   Director

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.     By:  

/s/ Corwin L. Dupree

    Name:   Corwin L. Dupree     Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    CAPITAL ONE, N.A.     By:  

/s/ Mark Preston

    Name:   Mark Preston     Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    WHITNEY NATIONAL BANK     By:  

/s/ Eric B. Goebel

    Name:   Eric B. Goebel     Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to Senior
Secured Credit Agreement and Second Amendment to Guaranty and Collateral
Agreement to be duly executed as of the date first written above solely in its
capacity as an Assignor hereunder.

 

ASSIGNOR:     NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH     By:  

/s/ Martin Lunder

    Name:   Martin Lunder     Title:   Senior Vice President     By:  

/s/ Martin Kahm

    Name:   Martin Kahm     Title:   Vice President

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX I

to Credit Agreement

COMMITMENTS

(as of the First Amendment Effective Date)

 

Lender

   Amount of Commitment    % of Total Commitments  

Wells Fargo Bank, N.A.

   $ 44,500,000    17.8 % 

Comerica Bank

   $ 33,500,000    13.4 % 

Capital One, N.A.

   $ 35,500,000    14.2 % 

DnB NOR Bank ASA

   $ 35,500,000    14.2 % 

Fortis Capital Corp.

   $ 35,500,000    14.2 % 

JPMorgan Chase Bank, N.A.

   $ 35,500,000    14.2 % 

Amegy Bank N.A.

   $ 15,000,000    6 % 

Whitney National Bank

   $ 15,000,000    6 %               

Total

   $ 250,000,000    100.0                 

Annex I

to Credit Agreement



--------------------------------------------------------------------------------

ANNEX II

COMMITMENTS

(prior to the First Amendment Effective Date)

 

Lender

   Amount of Commitment    % of Total Commitments

Wells Fargo Bank, N.A.

   $ 40,500,000    16.2

Comerica Bank

   $ 33,500,000    13.4

Capital One, N.A.

   $ 33,500,000    13.4

DnB NOR Bank ASA

   $ 33,500,000    13.4

Fortis Capital Corp.

   $ 33,500,000    13.4

JPMorgan Chase Bank, N.A.

   $ 33,500,000    13.4

Amegy Bank N.A.

   $ 14,000,000    5.6

Whitney National Bank

   $ 14,000,000    5.6

Nordea Bank Norge ASA, Grand Cayman Branch

   $ 14,000,000    5.6            

Total

   $ 250,000,000    100.0            

Annex II

to First Amendment



--------------------------------------------------------------------------------

ANNEX III

to First Amendment

NEW VESSEL COLLATERAL AND REPLACED VESSELS

Part A – New Vessel Collateral:

 

VESSEL NAME

   OFFICIAL NUMBER

HOS POLESTAR

   1205152

HOS SHOOTING STAR

   1205153

HOS NORTH STAR

   1205154

HOS LODESTAR

   1205155

HOS SILVER ARROW

   1217911

HOS MYSTIQUE

   1205143

HOS RESOLUTION

   1205144

HOS BLACK POWDER

   1205145

HOS WESTWIND

   1205146

HOS EAGLEVIEW

   1205147

HOS ARROWHEAD

   1205148

HOS CORAL

   1214383

Annex III – Page 1

to First Amendment



--------------------------------------------------------------------------------

Part B – Replaced Vessels:

 

VESSEL NAME

   OFFICIAL NUMBER

HOS BLUEWATER

   1136268

HOS GEMSTONE

   1141952

HOS GREYSTONE

   1144440

HOS SILVERSTAR

   1144439

EAGLE SERVICE

   1046029

FREEDOM SERVICE

   659964

LIBERTY SERVICE

   660022

PATRIOT SERVICE

   1042005

HOS EXPLORER

   1076230

HOS EXPRESS

   1069398

HOS TRADER

   1059198

HOS VOYAGER

   1065076

HOS MARINER

   1083977

HOS HOPE

   1076117

HOS BYRD

   1076184

HOS ST. JAMES

   1076183

HOS ST. JOHN

   1076182

HOS DAVIS

   1088474

HOS NORTH

   1097129

HOS CROSSFIRE

   1073262

HOS SUPER H

   1075422

Annex III – Page 2

to First Amendment